In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-2170
RICHARD REYNOLDS,
                                           Plaintiff-Appellant,
                               v.

DAWN JAMISON and CHRISTOPHER DARR,
                                        Defendants-Appellees.
                        ____________
          Appeal from the United States District Court
               for the Central District of Illinois.
           No. 05 C 2138—Harold A. Baker, Judge.
                        ____________
   ARGUED NOVEMBER 29, 2006—DECIDED JUNE 8, 2007
                  ____________


 Before BAUER, CUDAHY, and ROVNER, Circuit Judges.
   CUDAHY, Circuit Judge. Richard Reynolds was arrested
on two occasions—July 12, 2004 and November 28,
2004—by the defendant, Officer Christopher Darr. The
first arrest concerned threatening phone calls that
Reynolds made to his ex-girlfriend, Dawn Jamison, the
other defendant in the present case. This arrest ulti-
mately led to a protective order entered against Reynolds,
and the second arrest concerned an alleged violation of
this order. In June 2005, the plaintiff brought a 42 U.S.C.
§ 1983 lawsuit against both Officer Darr and Jamison,
claiming that the defendants conspired to violate his right
to be free from unreasonable seizure by arresting him
2                                             No. 06-2170

without probable cause. Officer Darr filed a motion to
stay discovery, along with a motion for summary judg-
ment on the basis of qualified immunity. Jamison also filed
a motion for summary judgment. The district court held
that discovery would not lead to any triable issue with
respect to the July 12, 2004 arrest, but allowed Reynolds
leave to conduct limited discovery to determine if Officer
Darr had probable cause to arrest him on November 28,
2004. In a subsequent opinion, the court granted both
Officer Darr and Jamison’s motions for summary judg-
ment. Reynolds now appeals. We affirm.


                     I. Background
  Reynolds and Jamison had been in a romantic relation-
ship, which ended sometime in 2004. On July 12, 2004,
Reynolds contacted Urbana Animal Control about a
dispute with Jamison over a dog in Jamison’s possession,
which Reynolds claimed he owned. An animal control
officer along with Officer Darr responded to the call and
spoke with Reynolds. Darr then contacted Jamison at her
workplace to discuss the dispute over the dog. In the
course of that conversation, Jamison revealed that
Reynolds had contacted her at least five times that day
to harass her. On one of those occasions, Jamison claims
that she put the telephone on speaker phone so that her
co-workers could hear the conversation. Jamison also told
Darr that during one phone call, Reynolds threatened to
harm Jamison’s son and dog. Darr continued the investiga-
tion at Jamison’s office where she showed Darr a computer
log recording sixty-one phone calls from Reynolds and
mentioned that some of the later calls were threatening
in nature. Darr also claims that he listened to several
threatening voicemails Jamison had saved and spoke with
Jamison’s co-workers regarding the threatening calls.
Later that same day, after reviewing the information he
No. 06-2170                                                      3

had gathered, Darr questioned Reynolds and arrested him
for telephone harassment.1 After Reynolds’ arrest, Jamison
brought Darr a CD that contained 72 voicemails left by
Reynolds at her work.
  The next day, July 13, 2004, the Champaign County
Circuit Court granted Jamison an Order of Protection
against Reynolds. The Order of Protection provided:



1
    Under Illinois law, harassment by telephone is defined as:
      [U]se of telephone communication for any of the following
      purposes:
          (1) Making any comment, request, suggestion or pro-
          posal which is obscene, lewd, lascivious, filthy or inde-
          cent with an intent to offend; or
          (2) Making a telephone call, whether or not conversation
          ensues, with intent to abuse, threaten or harass any
          person at the called number; or
          (3) Making or causing the telephone of another repeat-
          edly to ring, with intent to harass any person at the
          called number; or
          (4) Making repeated telephone calls, during which
          conversation ensues, solely to harass any person at the
          called number; or
          (4.1) Making a telephone call or knowingly inducing a
          person to make a telephone call for the purpose of
          harassing another person who is under 13 years of age,
          regardless of whether the person under 13 years of age
          consents to the harassment, if the defendant is at least
          16 years of age at the time of the commission of the
          offense; or
          (5) Knowingly permitting any telephone under one’s
          control to be used for any of the purposes mentioned
          herein.
720 Ill. Comp. Stat. 135/1-1.
4                                               No. 06-2170

    Respondent is further ordered and enjoined as follows:
    No contact whatsoever. No contact by phone, cell
    phone, mail, email, fax, or third person with protected
    persons and must remain 500 ft away from protected
    persons and places at all times. When Respondent
    visits his relatives on East Pennsylvania, respondent
    must use Philo Road entrance and exit only and must
    remain 500 feet away from protected persons and
    places at all times.
(Appellant Brief at 7.) Reynolds ultimately pleaded guilty
to the offense of harassment by telephone for making a
threatening call between May 2004 and July 2004.
  On November 28, 2004, Reynolds attended a gathering
at his grandparents’ home, which is located on East
Pennsylvania, near Jamison’s home. According to the
Metropolitan Computer-aided Dispatch service (METCAD)
records, Jamison called 911/METCAD to report that
Reynolds was violating an order of protection. Jamison
alleged that she observed Reynolds drive back and forth
in front of her home several times, aim the truck at her
son’s bedroom and rev the engine.
  After the police dispatcher received Jamison’s call,
Sergeant Dan Morgan contacted Officer Darr and notified
him of the domestic dispute between Jamison and
Reynolds. Morgan asked Darr to accompany him, in a
separate vehicle, to investigate the alleged violation of an
order of protection. After the officers had been dispatched,
Jamison called 911 again to report that Reynolds was
leaving the vicinity of her house and might be heading
home or to his parents’ house. Upon receiving this dis-
patch, Sergeant Morgan and Officer Darr split up to try
to locate Reynolds. Darr did not speak with Jamison
that night.
  While en route, Officer Darr accessed METCAD to
retrieve the details of the order of protection. These details
No. 06-2170                                                  5

noted no exception for visits to Reynolds’ grandparents’
house on East Pennsylvania. When Darr ultimately lo-
cated Reynolds’ vehicle and pulled him over, he also
checked the Law Enforcement Agency Database System
(LEADS) which verified the order of protection against
Reynolds.2 Darr’s onboard computer showed that Reynolds
was prohibited from coming within 500 feet of Jamison’s
house—1308 East Pennsylvania Avenue—but did not
include any exception concerning Reynolds’ grandparents’
house. When Darr questioned Reynolds, he confirmed
that he had been visiting his grandparents’ house, which
Darr learned—either from Reynolds himself, the dispatch
or from Sergeant Morgan—was located at 1311 East
Pennsylvania Avenue. From his familiarity with the
area and his experience as a police officer, Darr knew
that Reynolds’ grandparents house was within 500 feet of
Jamison’s home. Reynolds explained to Darr that there
was an exception to the order of protection and requested
that he or someone else be allowed to retrieve his copy of
the order. At this point, Darr also allegedly checked
with the Champaign County Jail Records Division, which
maintains copies of orders of protection that are entered
by Champaign County courts, but again did not find any
exception to the order of protection. Officer Darr then
placed Reynolds under arrest for violating the protection
order. Reynolds spent the night in jail, but the charge
was dismissed the next day.
  On June 13, 2005, Reynolds filed the present lawsuit
against Darr and Jamison pursuant to 42 U.S.C. § 1983,
alleging that the defendants conspired to violate his
Fourth Amendment right to be free from unreasonable



2
  The LEADS/SOS system is a system regularly relied upon by
police officers to provide information such as whether there is
an order of protection involving a particular individual.
6                                               No. 06-2170

seizure when he was arrested on both July 12, 2004 and
November 28, 2004. The defendants filed separate mo-
tions for summary judgment. Darr argued that he was
entitled to qualified immunity. Officer Darr also filed a
motion to stay discovery arguing that discovery was
unnecessary because his motion for summary judgment
was based, in part, on qualified immunity. The district
court denied Darr’s motion to stay discovery, and allowed
for limited discovery as to two issues: “whether Darr, while
on duty as an Urbana police officer, responded to a police
dispatch that resulted in Reynolds’ November 28, 2004
arrest, and whether Darr acted prudently during the
arrest by checking his onboard computer for the terms of
the order of protection.” Reynolds v. Jamison (Reynolds I),
No. 05-2138, slip op. at 5-6 (C.D. Ill. Jan. 24, 2006). On
March 30, 2006, the district court granted the defendants’
motions for summary judgment and disposed of all claims.
Reynolds v. Jamison (Reynolds II), No. 05-2138, slip op.
at 3 (C. D. Ill. Mar. 30, 2006). Reynolds appeals both the
district court’s decision to limit discovery and its grant of
summary judgment.


                         II. Discussion
    A. Discovery Order
  We review a district court’s decision to limit discovery
for abuse of discretion. Vallone v. CNA Fin. Corp., 375
F.3d 623, 629 (7th Cir. 2004). “A court does not abuse its
discretion unless one or more of the following circum-
stances is present: (1) the record contains no evidence upon
which the court could have rationally based its decision; (2)
the decision is based on an erroneous conclusion of law; (3)
the decision is based on clearly erroneous factual findings;
or (4) the decision clearly appears arbitrary.” Id. (internal
quotations marks omitted). The complaining party must
also establish that the district court’s decision resulted in
No. 06-2170                                                 7

“actual and substantial prejudice.” Stagman v. Ryan, 176
F.3d 986, 994 (7th Cir. 1999).
  In the present case, the district court examined the
need for discovery in light of Officer Darr’s motion for
summary judgment. Noting the burden placed on the party
moving for summary judgment, the court held that any
discovery should relate to disputed material facts concern-
ing Reynolds’ § 1983 claim, namely any material facts
concerning whether Darr had probable cause to arrest
Reynolds in July or in November.


  1. The July 12, 2004 Arrest
  For the July 12, 2004 arrest, the district court deter-
mined that there were no genuine issues of material fact
relevant to the question whether Darr had probable cause
to arrest Reynolds. In brief, whether a law enforcement
officer had probable cause depends on whether, at the
time of the arrest, it was reasonable for the officer to
believe that the defendant had committed or was commit-
ting an offense. Beck v. Ohio, 379 U.S. 89, 91 (1964). This
standard will be discussed in more detail in connection
with the district court’s grant of summary judgment.
  The court based its decision, in part, on the police report,
which discussed the evidence presented to Officer Darr
prior to his arrest of Reynolds. In sum, the report pro-
vided that:
    Jamison showed Darr a computerized phone log
    displaying numerous phone calls from Reynolds. She
    told Darr she’d received five phone calls that day,
    and she considered several of those to be threatening.
    Darr then went to Reynolds, questioned him, and
    arrested him for harassment by telephone.
Reynolds I, slip op. at 4. In the court’s view, these undis-
puted facts demonstrated that Darr had probable cause
8                                               No. 06-2170

to arrest Reynolds. Additional discovery would not uncover
any disputed facts material to this central question. In
addition, the court discussed Reynolds’ subsequent guilty
plea to the telephone harassment charge. The court
regarded the guilty plea as conclusive evidence that Officer
Darr had probable cause to arrest Reynolds. Because of
the preclusive effect of the guilty plea, the court deter-
mined that additional discovery was not necessary in
relation to the July 12, 2004 arrest.
  Reynolds now argues that the district court’s order
precluding discovery with respect to the July 12, 2004
arrest was an abuse of discretion because: (1) the decision
was based on clearly erroneous factual findings, and (2)
the decision was based on an erroneous conclusion of law.
We reject both contentions.
  As for the factual findings, Reynolds argues that the
district court abused its discretion by relying on facts in
dispute. First, Reynolds asserts that, in light of his
denial to Officer Darr of Jamison’s allegations, the court
abused its discretion by relying on the fact that Jamison
had received threatening phone calls. There is no dispute
that Reynolds denied making the threatening phone
calls. Officer Darr presumably found Jamison’s account of
the threatening phone calls to be more credible than
Reynolds’ denial. When acting on the complaint of a
reasonably believable putative victim, an officer “[is] under
no constitutional obligation to exclude all suggestions that
the witness or victim is not telling the truth.” Beauchamp
v. City of Noblesville, Indiana, 320 F.3d 733, 743 (7th Cir.
2003). Reynolds’ denial does not negate probable cause
for his arrest; therefore, the district court did not abuse
its discretion by relying on the fact that Jamison re-
ceived threatening phone calls from Reynolds in deciding
to preclude discovery.
  Second, Reynolds states that both he and Jamison placed
telephone calls to each other throughout the course of their
No. 06-2170                                                      9

relationship. Reynolds argues that, because over the course
of their tumultuous relationship calls were made by both
parties, the number of allegedly threatening phone calls
relied upon by Officer Darr to make the July 12, 2004
arrest did not amount to harassment. Again, this allega-
tion is not material nor are the relevant facts in dispute.
Whether Jamison also placed calls to Reynolds does not
bear on whether, at the time he arrested the plaintiff,
Officer Darr had probable cause. If Officer Darr reasonably
believed that Reynolds had committed the crime of tele-
phone harassment, then he had probable cause to arrest
the plaintiff. Therefore, the court did not abuse its discre-
tion in precluding discovery as to the July 12th arrest.
  Third, Reynolds asserts that Jamison only mentioned
the threatening calls after Darr questioned her about
Reynolds’ complaint about the dog dispute. The fact that
Reynolds originally called the police concerning the dis-
pute over a dog and Jamison only discussed the calls after
being questioned by Officer Darr is immaterial and is not
in dispute. None of the material facts relied upon by
the district court were in dispute and, thus, the court
did not abuse its discretion in denying discovery as to the
July 12, 2004 arrest.3



3
   Judge Rovner, partially dissenting, believes that Reynolds
should have been afforded an opportunity to “test” the contents
of the police report through discovery. The three factual chal-
lenges that he raises—that he denied placing a harassing call,
that he and Jamison exchanged a number of calls with each other
over the course of their relationship and that he called the police
first—in no way challenge the contents of the police report.
Where the plaintiff in a § 1983 case fails to challenge any of the
factual underpinnings alleged in a police report, it is appropri-
ate for the district court to deny discovery and rely on the police
report in granting summary judgment to the defendant police
                                                     (continued...)
10                                                  No. 06-2170

  The plaintiff next argues that the district court abused
its discretion by ruling that Reynolds’ prior guilty plea was
conclusive evidence that Darr had probable cause at the
time of the arrest and, thus, that additional discovery
regarding the July 12 arrest was unnecessary. Since
Reynolds was convicted in Illinois state court, we must
look to the law of Illinois to determine the actual effect of
his guilty plea. See Allen v. McCurry, 449 U.S. 90, 101
(1980) (holding that federal courts are to give judgments of
state courts the same preclusive effect in federal actions
under § 1983 that they would be given under the state’s
own law). The Illinois Supreme Court has previously
held that a guilty plea “is an admission which may be
received against him in a subsequent proceeding,” See, e.g.,
Smith v. Andrews, 203 N.E.2d 160, 163 (Ill. 1965). How-
ever, more recently, the Illinois Supreme Court stated
that application of collateral estoppel with respect to a
guilty plea must be determined on a case-by-case basis.
Talarico v. Dunlap, 685 N.E.2d 325, 332 (Ill. 1997) (taking
into account both the claimant’s “incentive to litigate” the
charges against him in state court and the “seriousness
of the allegations or the criminal charge at the prior
hearing”).
  While it does not appear that the district court analyzed
Reynolds’ criminal conviction in a way that would satisfy
Talarico, the district court’s decision to preclude dis-
covery did not solely, or even predominantly, rest on the
conclusion that Reynolds’ prior guilty plea constituted


3
  (...continued)
officer. See Woods v. City of Chicago, 234 F.3d 979, 991 (7th Cir.
2000) (affirming the district court’s grant of summary judgment
where the plaintiff “did not present anything that would create
a genuine issue of material fact nor did he point to any specific
controverted factual issue that he would be able to present
after conducting depositions.”).
No. 06-2170                                              11

conclusive evidence of probable cause. Importantly, the
court concluded that the evidence presented in the
police report was sufficient to demonstrate that Darr
had probable cause and did not find any of Reynolds’
arguments to the contrary convincing. Therefore, we
conclude that any error on the part of the district court
in relying on Reynolds’ guilty plea in limiting discovery
was harmless. Because of the court’s additional analysis,
it was not an abuse of discretion for the court to con-
clude that discovery with respect to the July 12 arrest
was unnecessary.


  2. The November 28, 2004 Arrest
  As for the November 28, 2004 arrest, the district court
allowed Reynolds to engage in limited discovery. The court
concluded that there were only two disputed facts rele-
vant in determining the defendants’ summary judgment
motions and, thus, limited discovery to: (1) whether Officer
Darr responded to a police dispatch; and (2) whether
Darr checked his on-board computer to verify the terms
of the order of protection before arresting Reynolds.
Reynolds I, slip op. at 5-6. Both of these issues are rele-
vant to whether Officer Darr had probable cause to arrest
Reynolds, or whether, as Reynolds argues, Darr was
motivated by an alleged personal relationship with
Jamison.
  Reynolds first argues that there was no legal basis for
the court to limit discovery in this manner. As has been
noted, the district court assessed the need for discovery
in light of Darr’s motion for summary judgment on grounds
of qualified immunity, and accordingly limited the discov-
ery order to issues of fact concerning whether Darr had
probable cause to arrest Reynolds on November 28, 2004.
The court did not abuse its discretion in limiting discovery
12                                            No. 06-2170

to issues of material fact tending to prove or negate that
Officer Darr had probable cause.
  Reynolds also argues that the district court abused its
discretion in limiting discovery by relying on erroneous
findings of fact, namely by relying only on the facts as
asserted by the defendants. Specifically, Reynolds
asserts that the court failed to consider that Reynolds
denied engaging in any of the conduct alleged by Jamison.
The fact that Reynolds denied the allegation is not dis-
puted. In determining whether probable cause existed, the
district court correctly concluded that discovery concern-
ing the fact of Reynolds’ denial was not necessary. To the
extent Reynolds is arguing that his denial should have
negated probable cause, that contention will be dis-
cussed in the summary judgment section which follows.
Reynolds also asserts that the court failed to consider
that Darr had no reasonable basis to conclude that
Reynolds was in violation of the Emergency Order of
Protection. The limited discovery ordered by the court,
however, expressly allowed examination of this issue.
Therefore, the district court’s decision to limit discovery
as to the November 28, 2004 arrest did not constitute
an abuse of discretion.
  Many of Reynolds’ arguments in opposition to the district
court’s order limiting discovery actually concern his
disagreement with the court’s finding that Officer Darr
had probable cause for his arrests. These arguments
are better invoked in opposition to the district court’s
grant of summary judgment and will be addressed below.


  B. Summary Judgment
  We review a district court’s denial of summary judgment
on qualified immunity grounds de novo. Leaf v. Shelnutt,
400 F.3d 1070, 1077 (7th Cir. 2005). Summary judgment is
No. 06-2170                                                  13

proper where the “pleadings, depositions, answers to
interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to
any material fact and that the moving party is entitled to
a judgment as a matter of law.” Fed. R. Civ. P. 56(c). The
evidence and all inferences that reasonably can be drawn
from the evidence are construed in the light most favor-
able to the non-moving party, here, the plaintiff. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
  Relevant to the present case, in order to prevail on a
Section 1983 claim, the claimant must allege “(1) that he
was deprived of a right secured by the Constitution or
laws of the United States, and (2) that the deprivation
was visited upon [him] by a person or persons acting
under color of state law.” Kramer v. Village of North Fond
du Lac, 384 F.3d 856, 861 (7th Cir. 2004). Additionally,
Reynolds contends that Jamison is also liable under § 1983
because she conspired with Darr to violate his constitu-
tional rights. “To establish § 1983 liability through a
conspiracy theory, a plaintiff must demonstrate that: (1) a
state official and private individual(s) reached an under-
standing to deprive the plaintiff of his constitutional
rights; and (2) those individual(s) were willful
participant[s] in joint activity with the State or its agents.”
Williams v. Seniff, 342 F.3d 774, 785 (7th Cir. 2003)
(internal citation and quotation marks omitted). Therefore,
the § 1983 claim against Jamison is dependent on the
validity of the claim against Darr.4
  Governmental actors performing discretionary func-
tions are entitled to qualified immunity and are shielded


4
  In other words, if Darr had probable cause to arrest Reynolds,
Darr did not violate Reynolds’ constitutional rights, and there-
fore, Jamison could not have conspired with Darr to do so. Thus,
both Darr and Jamison would be entitled to summary judgment.
14                                             No. 06-2170

from liability, unless the plaintiff can show a violation of
a constitutional right, and, if successful in showing a
constitutional violation, demonstrate that the right was
clearly established at the time of the alleged violation.
Saucier v. Katz, 533 U.S. 194, 201-02 (2001). This
analysis turns on whether a reasonable officer would have
known that his actions were unconstitutional. Id. at 202.
   Here, Reynolds alleges that Darr violated his Fourth
Amendment right to be free from unreasonable seizure.
Whether his claim merits redress depends on whether, at
the time of the arrest, Officer Darr had probable cause. A
finding of probable cause absolutely bars a claim for false
arrest under § 1983. Smith v. City of Chicago, 913 F.2d
469, 473 (7th Cir. 1990). Probable cause to arrest existed
if, at the time the decision was made, “the facts and
circumstances within [the officers’] knowledge and of
which they had reasonably trustworthy information
were sufficient to warrant a prudent man in believing
that the [individual] had committed or was committing
an offense.” Beck, 379 U.S. at 91. The reasonableness of
the seizure turns on what the officer knew, not whether
he knew the truth or whether he should have known more.
Gramenos v. Jewel Cos., 797 F.2d 432, 439 (7th Cir. 1986);
see also Qian v. Kautz, 168 F.3d 949, 953 (7th Cir. 1999)
(holding that an officer’s belief does not have to be cor-
rect or even more likely true than false so long as it is
reasonable). The fact that an officer later discovers addi-
tional evidence unknown to her at the time of the arrest,
even if it tends to negate probable cause, is irrelevant—we
only care about what the officer knew at the time the
decision was made. Qian, 168 F.3d at 954.


  1. The July 12, 2004 Arrest
   With respect to the July 12, 2004 arrest, Officer Darr
first argues that Reynolds cannot prevail on his § 1983
No. 06-2170                                              15

claim because the officer had probable cause to arrest and
is, therefore, entitled to qualified immunity. In order to
defeat Darr’s motion for summary judgment on these
grounds, Reynolds must present sufficient evidence that
would allow a jury to conclude that Officer Darr unreason-
ably believed that Reynolds had committed the offense of
telephone harassment and, thus, lacked probable cause.
Reynolds has not met this burden.
  The undisputed facts demonstrate that Darr had proba-
ble cause to arrest Reynolds on July 12, 2004. Officer
Darr contacted Jamison in response to the dispute regard-
ing Reynolds’ dog, at which time Jamison revealed to
Darr that Plaintiff had called her several times that
day—at least one of such calls she considered threaten-
ing—and that he had made harassing phone calls to her
at work over a period of months. We have repeatedly
held that a complaint of the putative victim or single
witness is generally sufficient to establish probable cause,
unless the officer has a reason to question the witness’
account. See Beauchamp, 320 F.3d at 743; Woods v. City of
Chicago, 234 F.3d 979, 987 (7th Cir. 2000); Guzell v.
Hiller, 223 F.3d 518, 519-20 (7th Cir. 2000); Tangwall v.
Stuckey, 135 F.3d 510, 516 (7th Cir. 1998); Gerald M. v.
Conneely, 858 F.2d 378, 381 (7th Cir. 1988); Gramenos, 797
F.2d at 439. Further, some of Jamison’s co-workers, who
had heard Reynolds threaten her on the phone that day,
relayed that information to Darr. Additionally, Officer
Darr listened to a number of voicemails that Jamison had
saved on her work phone and reviewed a computer print-
out logging the number of times that Reynolds had called
Jamison at work. In light of all of this information, Darr
determined that Reynolds had committed the offense of
harassment by telephone and arrested Reynolds on
July 12, 2004.
  Here, Reynolds raises arguments in opposition to
summary judgment similar to those raised against the
16                                             No. 06-2170

order limiting discovery. We reject these arguments here
as well. Reynolds contends that the district court erred
in granting summary judgment because disputed material
facts exist. First, Reynolds argues that Officer Darr did
not have probable cause because Reynolds originally
contacted the police regarding his attempt to retrieve his
dog and other possessions from Jamison. Regardless of
who initially contacted the police, Darr’s investigation
revealed that Reynolds’ conduct was criminal in nature.
Second, while Reynolds does not dispute that he made
phone calls to Jamison, he argues that he was falsely
arrested because Jamison also made phone calls to
Reynolds. Officer Darr uncovered no evidence that
Jamison’s calls also were criminal in nature, and once he
reasonably believed that Reynolds had committed a crime,
he had probable cause and was under no duty to investi-
gate further. See Pasiewicz v. Lake Forest Preserve Dist.,
270 F.3d 520, 524 (7th Cir. 2001). The facts presented by
Reynolds therefore do not undermine the district court’s
finding that Officer Darr had probable cause to arrest
Reynolds on July 12th.
  Based on the knowledge he gained from Jamison and
her co-workers, a reasonably prudent officer in Darr’s
position would have believed that Reynolds had com-
mitted the offense of telephone harassment. Therefore,
Officer Darr had probable cause to arrest Reynolds on July
12, 2004, see Beck, 379 U.S. at 91, and did not violate
Reynolds’ Fourth Amendment right to be free from unrea-
sonable seizure, see Smith, 913 F.2d at 473. Because
Reynolds cannot show that Officer Darr violated his
constitutional rights, he cannot satisfy the first prong of
the Saucier test and Darr is therefore entitled to qualified
immunity. Saucier, 533 U.S. at 201-02.
  The fact that Officer Darr had probable cause to arrest
Reynolds is sufficient to end our inquiry as to the July
12th arrest. However, Darr raises two affirmative bars to
No. 06-2170                                                  17

Reynolds’ suit based on Reynolds’ guilty plea to the offense
of harassment by telephone for making a threatening
call between May 2004 and July 2004. We reject these
arguments, but will address them in an attempt to
clarify an unsettled area of law.
  First, Darr argues that Reynolds’ § 1983 claim, with
respect to the July 12, 2004 arrest, is barred by the
doctrine of collateral estoppel. As has been noted, any
preclusive effect of a guilty plea on subsequent litigation
must be determined on a case-by-case basis. See Talarico,
685 N.E.2d at 332. Moreover, the existence of probable
cause and a finding of guilt are two distinct issues. Be-
cause Reynolds did plead guilty to making a threatening
phone call to Jamison,5 it is tempting to say, ex ante, that
Officer Darr’s belief that Reynolds had committed the
offense of telephone harassment must have been reason-
able. However, there is no evidence that Reynolds’ guilty
plea established what Darr knew at the time of the
arrest—the relevant time period for the probable cause
analysis. Thus, we decline to conclude that Reynolds’
§ 1983 claim is barred by collateral estoppel. Regardless,
as discussed above, Officer Darr had probable cause to
arrest Reynolds on July 12, 2004 and therefore did not
violate Reynolds’ constitutional rights.
  Darr also argues that Heck v. Humphrey, 512 U.S. 477
(1994), bars Reynolds’ claim for false arrest. The broad
rule of Heck is that a plaintiff convicted of a crime in state
court cannot bring a § 1983 claim which, if successful,


5
  Reynolds argues that his guilty plea cannot have a preclusive
effect because he pleaded guilty to one phone call during the
time period of May 2004 through July 2004, not to a phone call
on July 12, 2004. This argument is frivolous. Although we reject
Officer Darr’s collateral estoppel argument, we do not do so on
this ground.
18                                             No. 06-2170

would imply that his conviction was invalid, unless and
until the conviction has been reversed on appeal or other-
wise invalidated. Id. at 486-87. In Booker v. Ward, 94 F.3d
1052, 1056 (7th Cir. 1996), this court concluded that,
according to Heck, a plaintiff need not have his conviction
nullified before pursuing a false arrest claim if that false
arrest “does not inevitably undermine a conviction; one can
have a successful wrongful arrest claim and still have a
perfectly valid conviction.” We re-affirmed Booker v.
Ward’s bright-line rule in Wallace v. City of Chicago, 440
F.3d 421, 423 (2006), aff ’d, 127 S.Ct. 1091 (2007), holding
that a claim for false arrest, because it does not by its
nature call into question the validity of a conviction, may
go forward immediately, without nullification of the
underlying criminal conviction. In the present case,
Reynolds’ § 1983 claim for false arrest does not impugn the
validity of his underlying conviction for the offense of
telephone harassment. Whether Officer Darr had probable
cause to arrest Reynolds has no bearing on the validity of
his subsequent guilty plea and criminal conviction.
  Regardless of these additional arguments, the undis-
puted facts clearly demonstrate that Officer Darr had
probable cause to arrest Reynolds on July 12, 2004 and
thus is entitled to qualified immunity. We therefore
affirm the district court’s grant of summary judgment as
to the July 12, 2004 arrest.


  2. The November 28, 2004 Arrest
  With respect to the November 28, 2004 arrest, the
undisputed facts demonstrate that Officer Darr had
probable cause to arrest Reynolds. Officer Darr was
contacted by his supervisor, Sergeant Morgan, who
informed him that there was a disturbance involving
Jamison and Reynolds that warranted an investigation of
a possible violation of an order of protection. While en
No. 06-2170                                                    19

route to locate Reynolds, Darr learned through the police
dispatcher that there was, in fact, an order of protection in
place. When Darr located Reynolds and pulled his vehicle
over, he checked the LEADS/SOS system through his on-
board computer, which also confirmed that there was an
order of protection in place. Specifically, the order of
protection that Darr viewed on his on-board computer
mandated that Reynolds stay, at a minimum, 500 feet
away from Jamison’s residence. From his experience as a
police officer, Darr knew that Reynolds’ grandparents’
house was located within 500 feet of Jamison’s home.
There was nothing in LEADS which indicated that there
was any type of exception or amendment that would allow
Reynolds to be within 500 feet of Jamison’s home. Despite
the information provided by LEADS, Reynolds maintained
that he was allowed to go to his grandparents’ house but
could provide no documentation that the order of protec-
tion would allow him to do so.6 To double check, Darr also
contacted the Champaign County Jail Records Division to
determine the specific provisions of the order of protection,
and again found no exception to the order. Based on the
totality of these facts, we conclude that Darr had probable
cause to arrest Reynolds for violating the order of protec-
tion on November 28, 2004.
  Reynolds argues that there are several material facts
in dispute which preclude summary judgment. First,
Reynolds contends that because Darr did not directly


6
  Although not argued by the parties, it is not clear how this
purported “exception” is really an exception at all since the Order
of Protection still requires Reynolds to remain 500 feet from
Jamison even when he is visiting his grandparents. “When
Respondent visits his relatives on East Pennsylvania, respondent
must use Philo Road entrance and exit only and must remain
500 feet away from protected persons and places at all times.”
(Appellant Brief at 7.)
20                                                   No. 06-2170

talk to Jamison on the evening of November 28, 2004, he
was unable to assess her credibility, and thus, it was
unreasonable for him to rely on statements from the
putative victim. This argument lacks merit. Officer Darr
acted on information from Sergeant Morgan of an allega-
tion by Jamison that Reynolds had violated an order of
protection.7 See United States v. Hensley, 469 U.S. 221,
232-33 (1985) (allowing a law enforcement officer to
effect an arrest in reliance on information supporting
probable cause supplied by other officers). Darr also
received a METCAD dispatch ticket stating that Reynolds
had possibly violated an order of protection. Moreover,
Darr had already had an opportunity to assess Jamison’s
credibility given his previous interaction with her and
had no reason to believe that Jamison’s call to
911/METCAD was not credible.
  Reynolds also argues that the reasonableness of Darr’s
reliance on the order of protection in the LEADS system is


7
  Reynolds’ argument that probable cause did not exist because
the collective knowledge doctrine does not apply is misplaced.
Under the collective knowledge doctrine, the knowledge of one
police officer is imputed to other officers when they are in
communication regarding a suspect. See United States v. Sawyer,
224 F.3d 675, 680 (7th Cir. 2000) (citing United States v. Hensley,
469 U.S. 221, 232-33 (1985)). This doctrine permits arresting
officers to rely on the knowledge, but not necessarily the conclu-
sions (such as whether probable cause exists), of other officers.
Thus, an arresting officer need not be personally aware of all of
the specific facts supporting probable cause, so long as an officer
who is aware of such facts relay them to the officer effecting
the arrest. See Hensley, 469 U.S. at 232-33. Here, Darr was not
relying on information from another law enforcement agency or
police officer that probable cause existed to arrest Reynolds.
Rather, Darr arrived at his own conclusion that probable cause
existed in light of the facts and information that he gathered
through his own investigation.
No. 06-2170                                               21

in dispute. Once he explained to Officer Darr that there
was an exception to the order of protection, Reynolds
argues that Darr should have either believed him or
allowed him to retrieve a copy of the order from his home.
This argument also fails. Darr received, through his
supervisor, credible information that Reynolds had alleg-
edly violated a protective order and after consulting
every source customarily relied upon by police officers
and having found no exception to the order, Darr could
not be expected to believe Reynolds’ declarations of
innocence. In any case, once Darr had probable cause, he
was under no constitutional obligation to further investi-
gate Reynolds’ possible innocence. See Beauchamp, 320
F.3d at 743; Pasiewicz, 270 F.3d at 524.
   Further, to the extent Officer Darr violated Reynolds’
constitutional rights by not allowing him to retrieve his
personal copy of the Order of Protection, this constitutional
violation was not clearly established at the time of the
incident, and therefore Officer Darr is still entitled to
qualified immunity. Saucier, 533 U.S. at 201-02. On the
whole, the undisputed facts demonstrate that Officer Darr
had probable cause to arrest Reynolds on November 28,
2004. Reynolds has not raised any arguments sufficient to
rebut this conclusion. Accordingly, Officer Darr is en-
titled to qualified immunity, and we therefore affirm the
district court’s grant of summary judgment.
  The policy considerations underlying the qualified
immunity doctrine also direct this result. Law enforcement
officers often encounter competing and inconsistent stories.
If officers were required to determine exactly where the
truth lies before acting, the job of policing would be very
risky financially as well as physically. Askew v. City of
Chicago, 440 F.3d 894, 896 (7th Cir. 2006). “Police would
respond by disbelieving witnesses (or not acting on allega-
tions) lest they end up paying damages, and the public
would suffer as law enforcement declined.” Id.
22                                             No. 06-2170

                     III. Conclusion
  For the foregoing reasons, we AFFIRM the district court’s
order limiting discovery and grant of the defendants’
motion for summary judgment.




  ROVNER, Circuit Judge, concurring in part and dissent-
ing in part. I join my colleagues in affirming the grant
of summary judgment as to the November 28, 2004 arrest,
but dissent with respect to the July 12, 2004 arrest. In his
complaint, Reynolds asserted what are conceded to be
viable claims for wrongful arrest in violation of state
and federal law. R. 1 Counts I-III. He was entitled to
discovery on those claims, including in particular the right
to depose the two defendants, Darr and Jamison, in order
to determine what Jamison told Darr about Reynolds’
phone calls and thus to determine what Darr knew
when he made the decision to arrest Reynolds for tele-
phone harassment. But he was never given that opportu-
nity. Instead, the district court treated as conclusive the
version of events that Darr set forth in his police report
concerning the arrest and the fact that Reynolds later
pleaded guilty to telephone harassment. R. 40 at 4. In
both respects, I believe the district court erred.
  As my colleagues point out, Reynolds’ ability to recover
on his claim that his July 12 arrest amounted to an
unlawful seizure in violation of the Fourth Amendment
depends on whether Darr had probable cause to arrest
him. Ante at 14. The assessment of probable cause in turn
focuses on the facts known to Darr at the time of the
arrest. Ante at 14.
No. 06-2170                                                   23

  Darr’s decision to arrest Reynolds was based primarily
on the information that Jamison provided to him: what
she told him about Reynolds’ phone calls, what she
showed him on (or printed out from) her computer, and so
forth. This is clear both from the affidavit that Darr
submitted in support of his motion for summary judg-
ment, R. 18-2 ¶¶ 4-5, 7, 9-15, as well as Darr’s police
report, R. 23-8 at 3-5. Only two individuals know what
Jamison conveyed to Darr about her telephonic contact
with Reynolds on July 12: Darr and Jamison. Deposing
those two individuals consequently was the only means
Reynolds had at his disposal to develop the record as to
what transpired between Jamison and Darr and what
Darr knew when he decided to arrest Reynolds.1 It is
certainly possible that Darr and Jamison, if and when
deposed about the July 12 arrest, might testify entirely
consistently with their affidavits, with Darr’s report, and
with one another. But there is a reason why we allow the
parties to depose one another and their witnesses dur-
ing the discovery process. Affidavits, responses to inter-
rogatories, and other written statements are typically
drafted by lawyers and by their nature are self-serving.
See, e.g., Payne v. Pauley, 337 F.3d 767, 772 (7th Cir.
2003). Even something like a police report, prepared after
the fact to document what the police officer observed,
what he knew, and why he did what he did, is often
written with a calculating eye to litigation and to the



1
  Reynolds, of course, knows the nature of his telephonic contact
with Jamison on July 12, 2004 as well as what he himself told
Darr about the telephone calls. Yet, as my colleagues rightly
point out, Darr was not required to believe Reynolds or to
question Jamison’s credibility simply because Reynolds dis-
puted Jamison’s allegations. Ante at 8. This makes it all the
more clear, however, why Jamison and Darr are the key wit-
nesses vis-à-vis the July 12 false arrest claim.
24                                                 No. 06-2170

author’s potential liability. There is no reason to believe
that such written statements invariably tell the complete
and unvarnished truth, and that is why the parties
are entitled to take depositions. Cf. Shoen v. Shoen, 5
F.3d 1289, 1297 (9th Cir. 1993) (“Written interrogatories
are rarely, if ever, an adequate substitute for a deposi-
tion when the goal is a witness’s recollection of conversa-
tions. . . . Only by examining a witness live can a lawyer
use the skills of his trade to plumb the depths of a wit-
ness’ recollection . . . .”).
  Reynolds’ need to depose Darr and Jamison was some-
thing that his counsel made clear to the district court at
every opportunity. The point was made repeatedly both in
Reynold’s opposition to Darr’s motion to stay discovery,
see R. 25 (passim), and in the memoranda he filed in
response to the defendants’ motions for summary judg-
ment, R. 22 at 3, 11-13, 17-18, 19, 24; R. 36 at 4, 11-13,
23. Reynolds also specifically sought relief pursuant to
Federal Rule of Civil Procedure 56(f ). R. 23-2, 23-3.2
  Yet the district court came to the conclusion that discov-
ery was unnecessary as to the events leading up to
Reynolds’ arrest on July 12. One of the two bases for the
court’s decision that discovery was unnecessary, and


2
  Darr contends that Reynolds never filed the requisite affidavit
in support of his Rule 56(f ) motion. Reynolds did support his
motion with an affidavit, although it appears that the signature
page was inadvertently omitted. See R. 23-5. Darr also suggests
that the affidavit did not sufficiently explain why discovery was
necessary in order to respond to the defendants’ motions for
summary judgment, but in my view the case for discovery was
so straightforward (and made so repeatedly in the various
documents that Reynolds filed) that little elaboration was
required. In any case, the district court did not rely on any
insufficiency in the affidavit in concluding that discovery
was unwarranted.
No. 06-2170                                                 25

that the claims related to the July 12 arrest could be
resolved by way of summary judgment, was that the
relevant facts were set forth in Darr’s police report. “The
police report discusses the evidence presented to Darr
prior to the arrest,” the court observed. R. 40 at 4.
“Jamison showed Darr a computerized phone log display-
ing numerous phone calls from Reynolds. She told Darr
she’d received five phone calls that day, and she con-
sidered several of those to be threatening. Darr then
went to Reynolds, questioned him, and arrested him for
harassment by telephone.” Id. Evidently accepting the
representations set forth in Darr’s report as undisputed
and true, the court concluded that “[n]othing in these
facts suggests that discovery would lead to a triable
issue.” Id.3 My colleagues acknowledge the court’s reli-
ance on Darr’s report, noting that “the [district] court
concluded that the evidence presented in the police report
was sufficient to demonstrate that Darr had probable
cause,” ante at 11, and that “[i]n the court’s view, these
undisputed facts demonstrated that Darr had probable
cause to arrest Reynolds,” ante at 7-8. They also endorse
this treatment of Darr’s report, remarking that “[n]one of
the material facts relied upon by the district court were
in dispute and, thus, the court did not abuse its discre-
tion in denying discovery as to the July 12, 2004 arrest.”
Ante at 9.
  The problem, of course, is that the representations
in Darr’s report (as to what Jamison said to him, what
she showed him, and what Darr otherwise knew) are not
undisputed. They are untested. And they are untested



3
  Reynolds’ decision to plead guilty to telephone harassment
was also among the facts that the court relied on in concluding
that discovery was unnecessary. R. 40 at 4. The relevance of
the guilty plea is discussed below.
26                                                No. 06-2170

because Reynolds has never been afforded the oppor-
tunity to question either Darr or Jamison about the
contents of Darr’s report. See n.1, supra. Absent the
opportunity to depose the only two people with personal
knowledge of what information Jamison conveyed to
Darr, Reynolds could not possibly contest the veracity of
Darr’s report. That is the only sense in which the sub-
stance of Darr’s report is undisputed.4
  The contents of Darr’s report thus cannot be accepted
as fact. Darr’s report is nothing more than his out-of-
court statement as to what he was told by Jamison and
what information she gave him. Certainly it is evidence of
what Darr knew when he made the decision to arrest
Reynolds, and in that sense it is relevant to the deter-
mination of whether he had probable cause to make the
arrest. But it cannot be treated as the final word on the
subject; the report is not, for example, a judicial finding
that might be entitled to preclusive effect in this litiga-
tion. The defendants can no more rely on Darr’s report to
preempt all inquiry into what he knew than an employer
charged with discriminatory discharge can rely on the
written documentation in its personnel file as conclusive
proof of the reason why the plaintiff was fired. Reynolds
is entitled to look behind the report and to question both
its author and Jamison about the contents of that report.
This is routine in false arrest cases.
  My colleagues rely on Woods v. City of Chicago, 234 F.3d
979, 991 (7th Cir. 2000), for the proposition that it was


4
  As far as I can determine, the only material fact set forth in
Darr’s report that Reynolds himself may have conceded is that
he telephoned Jamison on July 12, 2004. See R. 23-8 at 6.
Reynolds has expressly denied having called her five times.
R. 36-3 at 3 ¶ 12. He has also expressly denied having threat-
ened Jamison, her son, or her dog. R. 22-2 at 3 ¶ 12.
No. 06-2170                                              27

appropriate for the district court to deny Reynolds the
opportunity to take discovery concerning Darr’s report
and then to rely on that report in granting summary
judgment. Ante at 9-10 n.3. With respect, I submit this
grants an overly broad sweep to a dictum in Woods arising
from facts that are readily distinguishable. Although the
plaintiff in Woods, like Reynolds here, argued that he
was never given the opportunity to depose either the
police officers who had arrested him for assault or the
(putative) assault victim whose complaint to the police
had triggered the arrest, there were key circumstances
present in Woods that are missing here. The victim in
Woods had filed a verified criminal complaint with the
police narrating the alleged assault, and the arresting
officers’ report “essentially repeated this account of the
incident[.]” 234 F.3d at 983. The Woods plaintiff did not
dispute that the officers made the decision to arrest him
based on the victim’s complaint. See id. at 984, 990. More
importantly, he did not contest the facts that were alleged
in that complaint and repeated in the arrest report; on the
contrary, he relied on (and therefore admitted) the accu-
racy of both the complaint and the report in pursuing his
false arrest claim. See id. at 989, 990, 991. Against that
backdrop, the Woods panel naturally concluded that
there was no point in allowing the plaintiff to depose the
victim and the arresting officers before resolving the
validity of the arrest on summary judgment. Id. at 991.
The court made that point in the course of explaining
why it “would most likely affirm” the district court’s grant
of summary judgment even if (contrary to its earlier
conclusion) the lower court had not properly given the
plaintiff adequate notice that it was converting the defen-
dant’s motion to dismiss into one for summary judgment
and an opportunity to respond. Id. Placed in context,
Woods’ unremarkable dictum lends no support to the
notion that a police officer sued for false arrest may rely
28                                              No. 06-2170

on his own report to foreclose inquiry into what facts
were communicated to him prior to the arrest. “What was
conveyed to the officers goes to the heart of probable
cause,” Washington v. Haupert, 481 F.3d 543, 549 (7th Cir.
2007), and where, as here, the plaintiff lacks personal
knowledge of what the putative victim told the arresting
officer, he is entitled to discovery on that score before the
court treats the officer’s version of events as undisputed
fact.
  The other basis for the district court’s conclusion that
discovery was unnecessary as to the July 12 arrest was
Reynolds’ subsequent plea of guilty to the charge of
telephone harassment. R. 40 at 4. Although the court
did not elaborate on the reasons why it thought that
Reynolds’ guilty plea was relevant, the court apparently
agreed with Darr that the plea foreclosed Reynolds from
arguing that his arrest was wrongful in violation of either
federal or state law. Darr maintained that Heck v.
Humphrey, 512 U.S. 477, 114 S. Ct. 2364 (1994), barred
Reynolds’ section 1983 claim because a finding that
Reynolds was arrested without probable cause would
necessarily call into question the validity of his convic-
tion, which Reynolds had not succeeded in having set
aside or otherwise nullified. R. 17 at 5. Darr argued that
the parallel state law claims were precluded on the basis
of collateral estoppel, because Reynolds’ conviction for
telephone harassment necessarily reflected an adjudica-
tion that he was properly arrested on that same charge.
Id. at 5-7. Darr has repeated these same arguments on
appeal in defense of the district court’s judgment. Neither
argument withstands scrutiny, however.
  Darr’s reliance upon the rule of Heck v. Humphrey as a
bar to the section 1983 claim is mistaken for the reasons
set forth in Wallace v. City of Chicago, 440 F.3d 421, 425-
29 (7th Cir. 2006), aff ’d, 127 S. Ct. 1091 (2007). Probable
cause to arrest is an issue that is entirely distinct from
No. 06-2170                                              29

sufficiency of evidence to convict. See, e.g., Draper v.
United States, 358 U.S. 307, 311-12, 79 S. Ct. 329, 332
(1959) (noting “the difference between what is required to
prove guilt in a criminal case and what is required to show
probable cause for arrest or search”); Simpson v. Rowan,
73 F.3d 134, 136 (7th Cir. 1995) (“an illegal search or
arrest may be followed by a valid conviction”). Conse-
quently, a finding that Darr lacked probable cause to
arrest Reynolds would not call into question the validity
of his conviction, as my colleagues agree. Ante at 18.
   The notion that the doctrine of collateral estoppel bars
the state law claims is equally flawed. To begin with, as
my colleagues point out, the district court never engaged
in the case-sensitive scrutiny called for by the Illinois
Supreme Court’s decision in Talarico v. Dunlap, 685
N.E.2d 325, 332 (Ill. 1997). Ante at 10. Such an examina-
tion would reveal that at least two of the criteria for the
application of collateral estoppel, see Talarico, 685 N.E.2d
at 328, are not satisfied. First, the issue resolved by
Reynolds’ guilty plea and conviction is not identical to
the issue presented by the state claims he is pursuing
here. Again, whether there was sufficient evidence to
support the defendant’s conviction of a crime is a distinct
question from whether the arresting officer had probable
cause to believe that the defendant committed that crime.
Second, the propriety of Reynolds’ arrest was never
litigated in the state criminal proceeding, see ante at 17,
and the finding that Reynolds was guilty of telephone
harassment in no sense depended on the validity of his
arrest. See Haring v. Prosise, 462 U.S. 306, 315-16, 103
S. Ct. 2368, 2374-75 (1983). Convictions are often if not
usually founded on evidence that is broader than the
evidence known to the police at the moment of arrest, and
the record suggests that is true here. Darr’s own police
report, for example, indicates that after Reynolds’ arrest,
30                                            No. 06-2170

Jamison delivered to Darr a compact disc containing
seventy-two voicemails from Reynolds. R. 23-8 at 7.
  For all of these reasons, I believe that it was error for
the district court to enter summary judgment against
Reynolds as to the July 12, 2004 arrest without first
permitting him to conduct discovery on those claims,
including the depositions of Jamison and Darr. To that
extent, I respectfully dissent.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—6-8-07